Citation Nr: 0430622	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  01-04 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on periods of active duty in the Army from 
August 1967 to January 1970.  Service personnel records 
indicate that the veteran received a discharge under other 
than honorable conditions for his second period of service 
from April 1968 to January 1970.  However, evidence of record 
from the National Personnel Records Center (NPRC) shows that 
the character of the veteran's discharge for his second 
period of active service was changed to a general discharge 
under honorable conditions in November 1975.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Following the receipt of the veteran's August 2000 
Notice of Disagreement, the RO, in an October 2000 letter, 
offered the appellant the opportunity to have his case 
reviewed by a Decision Review Officer (DRO) at the RO.  See 
38 C.F.R. § 3.2600(b) (2004).  Because the veteran did not 
respond to that letter within 60 days, the RO issued a 
Statement of the Case (SOC) in April 2001 under the 
traditional appellate process.  Id.  

The veteran filed a formal appeal in May 2001 and also 
requested the case be returned to the RO in order to have a 
hearing before a Decision Review Officer at the RO.  See 38 
C.F.R. §§ 3.103(c), 3.2600(c) (2004).  The veteran had a 
personal hearing with a DRO at the RO in December 2001.  A 
DRO decision was issued by the RO in October 2002 wherein the 
veteran's claim for entitlement to service connection for a 
nervous condition (claimed as schizophrenia, PTSD, anxiety, 
and panic attacks) was again denied.     

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On December 12, 2001, prior to the promulgation of a decision 
in the appeal, the appellant withdrew the claim of 
entitlement to service connection for PTSD on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to 
service connection for PTSD on Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004); 68 Fed. Reg. 
13235-36 (March 19, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his testimony to the DRO in the December 2001, the veteran 
affirmed that he wanted to "withdraw" his appeal for 
entitlement to service connection for PTSD.  Transcription of 
the hearing testimony reduced the withdrawal to writing.  Cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (oral statement later 
reduced to writing in hearing transcript was a notice of 
disagreement).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2004).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2004).  Section 
20.204 has been amended to delete the requirement of express 
written consent of the appellant when a representative 
withdraws an appeal filed personally by the appellant.  See 
68 Fed. Reg. 13235-36 (March 19, 2003).  As the appellant 
filed the withdrawal of the appeal himself, this revision 
does not apply to this case.

When a veteran withdraws his appeal in writing before a final 
decision has been promulgated by the Board, the withdrawal 
effectively creates a situation where there no longer exists 
any allegation of error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review the appeal.  A dismissal is appropriate in such a 
case.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.202 (2004).

In the case at hand, the veteran expressly withdrew his 
appeal by testifying before a DRO in a hearing conducted in 
December 2001.  The Board recognizes that the DRO as well the 
veteran's representative referred to the issue after the 
December 2001 hearing.  However, based upon the veteran's 
testimony in the December 2001 hearing transcript, the Board 
finds that the veteran has withdrawn his appeal for 
entitlement to service connection for PTSD.  As there are no 
allegations of errors of fact or law for appellate 
consideration on this issue, further action by the Board is 
not appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  
Accordingly, the Board does not have jurisdiction to review 
this appeal and it is dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for PTSD is 
dismissed.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Service medical records show that the veteran was diagnosed 
with schizophrenic paranoid reaction manifested by violent 
behavior during active service.  In addition, service medical 
records and statements from the veteran indicate that the 
veteran had a history of psychiatric hospitalizations prior 
to service.  VA and private treatment records dated from June 
1998 to October 2000 list multiple diagnoses for various 
psychiatric conditions including dysthymia and bipolar 
disorder (depressed type).  To fully comply with its duty to 
assist, VA must provide an examination that includes of 
review of the record of prior care and, if necessary to 
decide a claim, VA must obtain a medical opinion regarding 
nexus between a current disability and an in-service injury 
or disease.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (examiner 
must review the record to be fully informed).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any additional 
treatment records for the veteran's 
claimed psychiatric disabilities from the 
VA Medical Center in Gainesville, Florida 
for the periods from January 1970 to June 
1998 and from October 2000 to the 
present.

2.  The RO should make arrangements to 
obtain the veteran's treatment records 
from the private physician (as listed in 
the physician's statement dated in July 
1999 included in the file) for the period 
of March 1999 to the present.  


3. The RO should make arrangements to 
obtain the veteran's treatment records 
from the specified private hospital (as 
listed in the VA Form 21-4142 dated in 
July 2004 as well as discussed in the lay 
statement submitted by the veteran's 
mother received in August 2004 and 
included in the file) for the periods 
from January 1963 to December 1965 and 
from January 1970 the present.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
current diagnosis or diagnoses of any 
psychiatric disorder present and whether 
any current psychiatric disorder was 
incurred in or aggravated by active 
service.  For each diagnosis made, the 
examiner should review the veteran's 
claims file and indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed condition was incurred in 
or aggravated by service.  For any 
diagnosed psychiatric disorder that pre-
existed service, the examiner should 
determine whether it was aggravated in 
service.  In so doing, the examiner 
should offer an opinion as to whether 
such disability increased in severity 
during service and, if so, whether or not 
such increase was due to the natural 
progress of the disease.  The claims 
folder should be made available to the 
examiner for review.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since April 2001.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2004) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



